Name: Commission Regulation (EEC) No 2181/92 of 30 July 1992 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: food technology;  technology and technical regulations;  processed agricultural produce;  consumption;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities 31 . 7. 92No L 217/84 COMMISSION REGULATION (EEC) No 2181/92 of 30 July 1992 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 11 (8) thereof, Whereas Article 14 of Commission Regulation (EEC) No 2677/85 (3), as last amended by Regulation (EEC) No 1 882/92 (4), lays down rules on the denaturing of by-products of the refining of olive oil ; whereas, in order to make those rules easier to apply, the list of substances to be used to denature the by-products in question should be supplemented ; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 14 ( 1 ) of Regulation (EEC) No 2677/85 : ' In addition, the following denaturing products may be added :  cetyl alcohol,  stearyl alcohol,  oleyl alcohol, until the percentage of the denaturing product in the resulting mixture thus obtained is at least :  1 % in the case of cetyl alcohol or stearyl alcohol,  0,2 % in the case of oleyl alcohol .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30 . 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 1 . O OJ No L 254, 25. 9 . 1985, p. 5. (4) OJ No L 189, 9 . 7. 1992, p. 27.